                  Case 2:20-cr-00146-JCC Document 58 Filed 03/11/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR20-0146-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    JESUS DANIEL LERMA-JARAS, and
      LIONEL GONZALEZ-TORRES,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant Jesus Daniel Lerma-Jaras’s pro se
18
     motions to dismiss (Dkt. Nos. 52, 53) and Defendant Lionel Gonzalez-Torres’s motion to unseal
19
     the motions to dismiss (Dkt. No. 56). The Court ORDERS counsel for Defendant Jesus Daniel
20
     Lerma-Jaras to notify the Court within fourteen days of the date of this order: (1) whether he
21
     objects to the Court unsealing Mr. Lerma-Jaras’s pro se motions to dismiss and, if so, the basis
22
     for maintaining them under seal and (2) whether the Court should set a briefing schedule for the
23
     motions now.
24
            //
25
            //
26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 1
             Case 2:20-cr-00146-JCC Document 58 Filed 03/11/21 Page 2 of 2




 1         DATED this 11th day of March 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 2
